FILED
                             NOT FOR PUBLICATION
                                                                            SEP 04 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JUAN JOSE MORENO-MANDUJANO,                      No.   15-70136

              Petitioner,                        Agency No. A024-294-047

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 17, 2017**
                               San Francisco, California

Before:      LEAVY, W. FLETCHER, and PAEZ, Circuit Judges.

      Juan Jose Moreno-Mandujano (“Moreno”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals (“BIA”) decision

affirming an immigration judge’s (“IJ”) order of removal. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings and review de novo questions of law. See Ali v. Holder, 637 F.3d 1025,

1028–29 (9th Cir. 2011). We grant the petition for review and remand.

      Moreno entered the United States in 1982 at the age of 17 on a non-

immigrant six-month visa. Moreno remained in the United States beyond six

months. In 2014, the Department of Homeland Security initiated removal

proceedings for overstaying the visa. Moreno admitted removability but sought to

remain in the United States by applying to adjust his status, and his United States

citizen daughter filed a visa petition on his behalf. During the 2014 removal

proceeding, Moreno testified about his employment history. In response to

questioning by the IJ about “what way” Moreno told his employer that he was

legal, Moreno responded, “I just told them I was a citizen.” Immediately following

this exchange, the IJ concluded that “having made a false claim to United States

citizenship for employment, [Moreno] would not be eligible to receive adjustment

of status.” Moreno appealed the IJ’s oral decision. The BIA dismissed Moreno’s

appeal, agreeing that Moreno failed to meet his burden to show eligibility for

adjustment of status because of his false representation of citizenship to an




                                          2
employer pursuant to 8 U.S.C. § 1182(a)(6)(C)(ii)(I)1 of the Immigration and

Nationality Act.

      Moreno contends that § 1182(a)(6)(C)(ii)(I) applies only to written, rather

than oral, false representations of citizenship. We agree. In Diaz-Jimenez v.

Sessions, No. 15-73603 (9th Cir. Aug. 30, 2018), we concluded that “an alien can

violate § 1182(a)(6)(C)(ii)(I) by a false representation of citizenship for the

‘purpose or benefit’ of obtaining private employment under § 1324a only when

such a representation is made under § 1324a(b)(2) on a Form I–9.” Id. at *16.

Here, Moreno’s oral representation to his prospective private employer that he was

a citizen is insufficient to establish a violation of § 1182(a)(6)(C)(ii)(I) by a false

representation of citizenship.

      Petition GRANTED and REMANDED.




      1
          8 U.S.C. § 1182(a)(6)(C)(ii)(I), provides:

       Any alien who falsely represents, or has falsely represented, himself or
herself to be a citizen of the United States for any purpose or benefit under this
chapter (including section 1324a of this title) or any other Federal or State law is
inadmissible.
                                            3